 

AO 2458 (Rev. 05/15."2018) Judgment in a Criminal Pet‘ty Case (Modifled) Page 1 ofl
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA
United States of America .]'UDGMENT IN A CRIMINAL CASE
V.

(For Offenses Committed On cr Afcer November 1, 1937)
Jose Lorenzo Flores

Case Number: 3 : l S-mj -23 05 9-] LB

    

Casey J Do'n‘o'V"an m '
Defendant’sAt!o ney

 

REGISTRATION NO. 81471298

l

l gm iii run ll

THE DEFENDANT: 5
pleaded guilty to count(s) 1 of Complaint

E Was found guilty to count(S) l_§`“ . . ._ a , …
after a plea of not guilty.

   
 

Accordingly, the defendant is adjudged guilty of such count(s), Which involve the following offense(s):
Title & Section

Nature of Offense
8:1325

Count Number s
ILLEGAL ENTRY (Misdemeanor) 1

|:| The defendant has been found not guilty on count(s)
l:| Count(s)

 

 

dismissed on the motion of the United States.

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

TIME SERVED

Assessment: $10 WAIVED Fine: WAIVED

Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.
|j Court recommends defendant be deported/removed With relative,

charged in case .
IT IS ORDERED that the defendant shall notify the United States Attorney for this district Within 30 days

of any change of name, residence, or mailing address until all fines, restitution, costs, and Special assessments

imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances

l\/londay, December 10, 2018
Date of Imposition of Sentence

NORABLE JILL L. BURKHARDT
ITED STATES MAGISTRATE JUDGE

 

 

3:18-mj-23059-JLB

